 1 PHILLIP A. TALBERT
   First Assistant United States Attorney,
 2 Acting Under Authority Conferred by 28 U.S.C. § 515
   MATTHEW R. BELZ
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2758
 5 Facsimile: (916) 554-2900
   matthew.belz@usdoj.gov
 6

 7 Attorneys for the United States of America

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA, ex rel.                     CASE NO. 2:19-CV-00197 JAM EFB
     KIRA HUTCHERSON,
11                                                         ORDER
                          Plaintiffs,
12
                            v.
13
     GOLDEN 1 CREDIT UNION,
14
                           Defendant.
15

16           The United States has declined to intervene in this action pursuant to the False Claims Act, 31
17 U.S.C. § 3730(b)(4)(B). Accordingly, the Court rules as follows:

18          IT IS ORDERED that,
19          1.      The complaint be unsealed and served upon the defendant by the relator;
20          2.      All other contents of the Court’s file in this action remain under seal and not be made
21 public or served upon the defendant, except for this Order and The Government’s Notice of Election to

22 Decline Intervention, which the relator will serve upon the defendant only after service of the complaint;

23          3.      The seal be lifted as to all other matters occurring in this action after the date of this
24 Order;

25          4.      The parties shall serve all pleadings and motions filed in this action, including supporting
26 memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The United States may

27 order any deposition transcripts and is entitled to intervene in this action, for good cause, at any time;

28
                                                           1         [Proposed] Order
 1          5.     The parties shall serve all notices of appeal upon the United States;

 2          6.     All orders of this Court shall be sent to the United States; and that

 3          7.     Should the relator or the defendant propose that this action be dismissed, settled, or

 4 otherwise discontinued, the Court will provide the United States with notice and an opportunity to be

 5 heard before ruling or granting its approval.

 6          IT IS SO ORDERED.

 7          DATED: 3/18/2020                                      /s/ John A. Mendez_____________
                                                                  JOHN A. MENDEZ
 8                                                                U.S. DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                         2         [Proposed] Order
